Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is made and entered into this 22nd day of June,
2018 by and among Arbor Entech Corporation, a Delaware corporation (the
“Company”), Tan Ying Lok, an individual (the “Purchaser”), and the selling
stockholders set forth on Exhibit A, attached hereto and incorporated herein
(each, a “Seller”, and collectively, the “Sellers”). Sellers own an aggregate of
7,258,850 shares of the Company’s common stock, representing 98.75% of the
common stock of the Company. Purchaser desires to purchase from Sellers, and
Sellers are willing to sell shares of such common stock, subject to the terms
and conditions contained in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.Purchase and Sale. The Sellers hereby agree to sell to the Purchaser and the
Purchaser, in reliance on the representations and warranties contained herein,
and subject to the terms and conditions of this Agreement, agree to purchase
from the Sellers an aggregate of 7,258,850 shares of common stock, par value
$0.001 (“Common Stock” of the Company, representing 98.75% of the Company’s
total issued and outstanding shares of Common Stock (the “Shares”) for a total
purchase price of Three Hundred Twenty Five Thousand Dollars ($325,000) (the
“Purchase Price”), plus, an additional $10,000 shall be paid by Purchaser to
counsel to the Company for the legal fees related to the Company’s cash dividend
referenced in Section 2.1 below, payable in immediately available funds in
United States currency, to the bank account set forth on Exhibit C. Purchaser
and Sellers acknowledge and accept that the trading price of the Shares may
decrease or increase subsequent to the sale of the Shares.

  

2.Closing. The closing of the purchase and sale of the Shares (“Closing”) shall
occur upon the satisfaction or waiver of all conditions set forth below, but no
later than 5 PM EST July 15, 2018, or such other date as may be mutually agreed
by the parties in writing (the “Closing Date”).

  

2.1.Condition Precedent. As a condition precedent to the obligations of the
Purchaser to purchase the Shares, the Company shall (i) have completed on or
before Closing a cash dividend of substantially all of its cash, less a reserve
to discharge any remaining liabilities at Closing, including any and related
corporate formalities, including any required FINRA filing; (ii) have filed its
annual report on Form 10-K with the Securities and Exchange Commission (“SEC”);
and (iii) have changed its corporate name and ticker symbol to a name and symbol
as designated by the Purchaser in writing, it being understood and agreed that
Purchaser’s counsel shall perform all the legal work related to the name and
symbol change (other than the filing of the FINRA corporate action and any
subsequent correspondence with FINRA or Company in connection therewith). Any
out of pocket costs incurred in connection with the symbol and name change shall
be the responsibility of Purchaser, and if paid by company shall be reimbursed
at Closing.

  

2.2.Sellers/Company Deliverables: Unless waived in writing by Purchaser, the
Sellers and the Company shall:

 

2.2.1.Use their best efforts to cooperate with Purchaser and its counsel to
cause the Company to file as soon as practicable after the Closing and mail to
each of the Company’s stockholders an information statement required by Rule
14f-1 promulgated under the Exchange Act of 1934, as amended (the “Exchange
Act”), in connection with the change of control to be effectuated by the
appointment of new officers and directors at the Closing.

 



1

 

 

2.2.2.Upon the Closing,

  

2.2.2.1.Deliver to Seller by overnight delivery, the certificates for the
Shares, along with a duly executed stock power and Company indemnity letter in
lieu of medallion guarantee for each such certificate (collectively “Sales
Documents”), and the Company Books and Records listed in Exhibit B unless
otherwise agreed to in writing by the parties;

  

2.2.2.2.Cause the Company to timely file a Current Report on Form 8-K disclosing
the entry by the Sellers of this Agreement; Confirmation of payment in full of
all loans and payables of the Company, including without limitation, those made
by affiliates of the Company;

  

2.2.2.3.Deliver to Seller signed resignation letters of all existing officers
and directors of the Company;

  

2.2.2.4.Deliver to Seller executed board consents appointing designees of the
Purchaser as directors and officers of the Company;

  

2.2.2.5.Deliver to Seller all Edgar codes of the Company necessary to make
filings with the Securities and Exchange Commission;

  

2.2.2.6.Deliver to Seller contact information for all service providers of the
Company necessary to comply with SEC rules and regulations and to maintain the
quotation on over the counter bulletin board listed in Exhibit B;

  

2.2.2.7.Provide confirmation from the Company’s auditors that it has received
all information and records desirable and necessary to audit the financial
statements (and notes) for the year ended April 30, 2018; and

  

2.2.2.8.Provide written confirmation from the Company’s stock transfer agent
that it has received all documentation necessary to effectuate the transfer of
stock certificates representing the Shares to the Purchaser, including the
issuance of stock certificates representing the Shares to the Purchaser or its
designee.

 

2.3.Purchaser Deliverables: Upon the execution of this Agreement, the Purchaser
shall deposit an additional $10,000 with the Sellers’ counsel in payment of the
legal fees for the cash dividend and related FINRA corporate action. On the
Closing, the Purchaser shall deliver the Purchase Price (less an amount of
$25,000 previously paid to the counsel of the Sellers, acting as escrow agent
for the benefit of the Purchaser and the Sellers, as deposit) to the Sellers in
accordance with the wire transfer instructions for Sellers set forth on Exhibit
C. If the FINRA corporate actions referenced in Section 2.1 hereof are not
approved by FINRA and such failure to obtain FINRA’s approval is not within the
control of the Company or its legal counsel, then the $10,000 payment for legal
fees shall be retained by Sellers’ counsel as payment for services related to
the cash dividend.

 

3.Resignation of Old and Appointment of New Board of Directors and Officers. The
Company and the Sellers shall take such corporate action(s) and cooperate with
Purchaser and its counsel in making such SEC filings on Schedule 14F-1 in
compliance with the Exchange Act Rules and as otherwise required by the Company
Certificate of Incorporation and/or Bylaws to duly (a) appoint the below named
persons to their respective positions, to be effective as soon as practicable
after the Closing Date, and (b) obtain and submit to the Purchaser, together
with all required corporate action(s) the resignation of all members of the
board of directors, and any and all corporate officers to be effective as soon
as practicable after the Closing Date, all of which actions shall be certified
and delivered to the Purchaser as effective at Closing by the Sellers in such
form and substance satisfactory to the Purchaser. Following the execution of
this Agreement and through the date of effectiveness of such resignations, no
other officers or directors shall be appointed or elected to serve the Company
except as otherwise expressly provided herein.

 

  Name   Position   Jiangou Wei   Sole Director, President and Treasurer   Ge
Gao   Corporate Secretary

 



2

 

 

4.Representations and Warranties of the Company and the Sellers. The Company and
the control stockholders identified as such on Exhibit A hereby represent and
warrant to each of the following as of the date hereof and as of the Closing
Date, and each Seller hereby represents and warrants, but only as to
him/her/itself and only as to paragraphs 4.3, 4.4, the first and second sentence
of 4.5.2 and 4.10, as of the date hereof and as of the Closing Date:

  

4.1.Corporate Existence and Power. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the jurisdiction of
its incorporation or formation. The Company has the requisite corporate power
and authority to carry on its business as presently conducted and as currently
proposed to be conducted, to own and operate its properties and assets, to
execute and deliver this Agreement, and to carry out the provisions of this
Agreement. The Company is duly qualified to do business and is in good standing
as a foreign company in all jurisdictions in which the nature of its activities
and of its properties makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

  

4.2.Subsidiaries. The Company does not own or control any equity security or
other interest of any other corporation, partnership, limited liability company
or other business entity. The Company is not a participant in any joint venture,
partnership, limited liability company or similar arrangement. Except as set
forth in its SEC Reports, since its inception, the Company has not consolidated
or merged with, acquired all or substantially all of the assets of, or acquired
the equity securities of or any interest in any corporation, partnership,
limited liability company or other business entity.

  

4.3.Authorization; No Contravention. The execution, delivery and performance by
Sellers of this Agreement and the transactions contemplated hereby (a) have been
duly authorized by all necessary action of the Sellers and the Company, (b) do
not violate, conflict with or result in any breach or default of (or with due
notice or lapse of time or both would result in any breach, default or
contravention of), or the creation of any lien under, any contractual obligation
of the Sellers or the Company or any requirement of law applicable to the
Company, and (c) do not violate any judgment, injunction, writ, award, decree or
order (collectively, “Orders”) of any governmental authority against, or binding
upon, the Sellers or the Company. There are no actions, subpoenas, suits,
proceedings, claims, complaints, disputes, arbitrations or investigations
(collectively, “Claims”) pending, initiated, or, to the knowledge of the Company
or the Control Shareholder, threatened, at law, in equity, in arbitration or
before any governmental authority against the Company.

  

4.4.Governmental Authorization; Third Party Consents. No consent, approval,
authorization, order, registration or qualification (each, an “Authorization”)
of or with any governmental authority or any other person is required for the
execution, delivery or performance (including, without limitation, the sale of
the Shares) by, or enforcement against, the Company of the Sellers of this
Agreement or the consummation by the Company or the Sellers of the transactions
contemplated by this Agreement, except (i) such Authorizations as have already
been obtained or (ii) as otherwise provided in this Agreement.

 



3

 

 

4.5.Capitalization.

  

4.5.1.The Company's authorized capital stock consists solely of 100,000,000
shares of common stock, of which 7,350,540 shares are issued and outstanding,
and 1,000,000 authorized shares of preferred stock, of which no shares is issued
and outstanding. All shares of the Company’s common stock are owned of record by
the shareholders in the amounts set forth in the Shareholder’s list dated June
11, 2018 and previously delivered to Purchaser. There are no outstanding
dividends, whether current or accumulated, due or payable on any of the capital
stock of the Company.

  

4.5.2.Each Seller is the legal owner and has good and marketable title
(beneficially and of record) to all of the Shares he or it is selling hereby.
The Shares, when sold to the Purchaser pursuant to this Agreement, will be: (i)
duly authorized, validly issued, and outstanding; (ii) fully paid, non-
assessable, and free of preemptive rights; and (iii) free and clear of any and
all pledges, claims, restrictions, charges, liens, security interests,
encumbrances, or other interests of third parties of any nature whatsoever. As
of the date hereof: (i) there are no outstanding options, warrants, rights,
commitments, or agreements of any kind for the issuance or sale of, or
outstanding securities convertible into, any additional shares of capital stock
of any class of the Company; (ii) there are no voting trusts, voting agreements,
proxies, or other agreements, instruments, or undertakings with respect to the
voting of any Company securities to which the Company or any of its shareholders
is a party; and (iii) there are no restrictions on transfer of any Company
securities except for restrictions imposed by applicable laws or by the express
terms of this Agreement. There are no contracts, commitments, understandings or
arrangement by which the Company is bound to issue additional registered
capital, share capital or other securities.

  

4.6.Agreements. Except for this Agreement and except as disclosed in SEC
Reports, there are no agreements, understandings, instruments, contracts or
proposed transactions, or judgments, orders, writs or decrees, to which the
Company is a party or by which it is bound. The Company is not a guarantor or
indemnitor of any indebtedness of any other person, party or entity. The Company
has not declared or paid any dividends, or authorized or made any distribution
upon or with respect to any class or series of its equity securities, it being
understood that the Company intends to declare a cash dividend to be distributed
on or before the Closing.

  

4.7.Absence of Undisclosed Liabilities. As of the dates of the Company's
financial statements, the Company had no liabilities, either accrued or
contingent, of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due, which individually or in the aggregate are reasonably likely to have
an adverse effect on the Company.

  

4.8.Absence of All Liabilities.

  

4.8.1.The Company has no liabilities, either accrued or contingent, whether or
not of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due. The Company has fully paid all debtors, vendors and service
providers for all obligations that have become due and payable as of the Closing
Date.

  

4.8.2.There are no lawsuits, actions or administrative, arbitration or other
proceedings or governmental investigations ongoing, pending or threatened
against or relating to the Company, or the Company's properties or business. The
Company has not entered into or been subject to any consent decree, compliance
order, or administrative order with respect to any property owned, operated,
leased, or used by the Company. The Company has not received any request for
information, notice, demand letter, administrative inquiry, or formal or
informal complaint or claim with respect to any property owned, operated,
leased, or used by the Company or any facilities or operations thereon.

  

4.8.3.The Company has filed all tax returns required to have been filed. All
such tax returns were correct and complete in all material respects. All taxes
owed by the Company (whether or not shown on any tax return) have been paid. The
Company currently is not the beneficiary of any extension of time within which
to file any tax return. To the Company's knowledge, no claim has ever been made
by an authority in a jurisdiction where the Company does not file tax returns
that it is or may be subject to taxation by that jurisdiction. There are no
actual, pending or, to the Company's knowledge, threatened liens, encumbrances,
or charges against any of the assets of the Company arising in connection with
any failure (or alleged failure) to pay any tax. The Company has withheld and
paid all taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder, or other third party. To the Company's knowledge, there is no
dispute or claim concerning any tax liability of the Company either claimed or
raised by any authority in writing. The Company has not waived any statute of
limitations in respect of taxes or agreed to any extension of time with respect
to a tax assessment or deficiency.

 



4

 

 

4.9.Financial Statements. The Company's financial statements fairly present the
financial condition of the Company at the dates of said statements and the
results of its operations for the periods covered thereby and were prepared in
accordance with generally accepted accounting principles and practices
consistently applied and consistent with the books and records of the Company.

  

4.10.Binding Effect. This Agreement has been duly executed and delivered by the
Sellers, and constitutes the legal, valid and binding obligation of the Sellers,
enforceable against the Sellers in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

  

4.11.Private Offering. No registration of the Shares, pursuant to the provisions
of the Securities Act of 1933, as amended, or any state securities or “blue sky”
laws, will be required by the sale of the Shares in the manner contemplated in
Section 1 herein. Sellers agree that neither he or she, nor anyone acting on his
or her behalf, shall offer to sell the Shares or any other securities of the
Company so as to require the registration of the Shares pursuant to the
provisions of the Securities Act of 1933, as amended, or any state securities or
“blue sky” laws.

  

4.12.Disclosure. Sellers understand and confirm that Purchaser is relying on the
representations, warranties and covenants contained in this Agreement and the
disclosures set forth in the reports, forms and other documents filed with the
United States Securities Exchange by the Company (collectively, the “SEC
Reports”) in entering into this Agreement. All disclosures contained in the SEC
Reports or otherwise provided to Purchaser regarding the Company, its businesses
and the transactions contemplated hereby, furnished by or on behalf of the
Company are complete, true and correct and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

  

4.14Litigation. There are no court, administrative, arbitration, mediation or
other proceedings (including disciplinary proceedings), claims, lawsuits,
reviews, formal or informal complaints or investigations, actions, or inquiries
of any nature by any governmental authority or any other Person pending or, to
the knowledge of the Company or the Sellers, threatened against the Company or
each seller which seeks to restrain or enjoin the consummation of the
transactions contemplated by this Agreement.

  

4.13Filings with Government Agencies. The Company has filed all SEC Reports
required to be filed with the SEC and is current with all of its reporting
obligations as a public company. The Company has made all filings with the State
of Delaware that might be required and is current with all of filings and
reporting obligations with the State of Delaware.

  

5.Representations and Warranties of the Purchaser.

 

The Purchaser represents, warrants, agrees and covenants to the Sellers, as
follows:

 

5.1Purchaser is Not a U.S. Person. Purchaser represents and warrants that: (A)
such Purchaser is not a U.S. person as defined in Rule 902 of Regulation S under
the Securities Act (each, “U.S. person”); (B) all offers to acquire the Shares
were made to the Purchaser while the Purchaser was outside the United States;
(C) the Purchaser’s request to acquire the Shares originated while the Purchaser
was outside of the United States, (D) neither the Shares nor any interest
therein will be transferred within the United States, its territories or
possessions or to any U.S. person and (E) the Shares have not been acquired for
the benefit of any U.S. person.

 



5

 

 

5.2Limits on Transfer or Re-sale. The Purchaser acknowledges and agrees that:
(i) the sale of the Shares pursuant to this Agreement has not been and is not
being registered under the Securities Act or any applicable state securities
laws, and the Company shares may not be may not be resold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) by any Purchaser unless: (a) the Shares are resold or otherwise
Transferred in a subsequent transaction pursuant to an effective registration
statement under the Securities Act, (b) the Purchaser shall have obtained, at
its cost, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the Shares to be resold or Transferred may be resold or Transferred pursuant to
an exemption from such registration, (c) the Company shares are resold or
Transferred in compliance with the Securities Act to an “affiliate” (as defined
in Rule 144 promulgated under the Securities Act (or a successor rule) (“Rule
144”)) of the Purchaser who agrees to sell or otherwise Transfer the Securities
only in accordance with this Section 5.2 who is not a US Person, (d) the Shares
are resold pursuant to Rule 144, or (e) the Shares are resold pursuant to
Regulation S under the Securities Act (or a successor rule) (“Regulation S”);
(ii) any resale or Transfer of such Shares made in reliance on Rule 144 may be
made only in accordance with the terms of said Rule and further, if said Rule is
not applicable, any re-sale or transfer of such Shares under circumstances in
which the Sellers (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; (iii) neither the Company, nor any Sellers,
nor any other person is under any obligation to register such Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case); and (iv) in the absence
of an effective registration statement under the Securities Act and any
applicable state securities laws applicable to the Shares or an exemption from
such registration, the Purchaser may have to hold the Shares indefinitely and
may be unable to liquidate them in case of an emergency.

  

5.3.Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company and each Seller is relying upon the truth and accuracy of, and
the Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Shares.

  

5.4.Restrictions on Transferability. The Purchaser is aware of the restrictions
of transferability of the Shares and further understands the certificates shall
bear legends substantially similar to the following legend(s).

 

(a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS
OF ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 



6

 

 

(b) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN SOLD PURSUANT TO AN
EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH REGULATION “S” (17 C.F.R.
230.901THROUGH 230.905 AND ITS PRELIMINARY NOTES) UNDER THE SECURITIES ACT OF
1933, AS AMENDED. THE SECURITIES MAY NOT BE OFFERED, SOLD OR TRANSFERRED TO A
U.S. PERSON, OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, OR INTO THE UNITED
STATES EXCEPT PURSUANT TO A REGISTRATION STATEMENT, OR A VALID EXEMPTION FROM
REGISTRATION BASED ON AN OPINION OF COUNSEL APPROVED BY THE ISSUER. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED, DIRECTLY OR
INDIRECTLY, UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED.

 

(c) Any legend required to be placed thereon by any appropriate securities
commission or commissioner.

 

5.6.Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Shares.

  

5.7.Investment Intent. The Purchaser is acquiring the Shares for its own account
for investment, and not with a view toward distribution thereof. The Purchaser
further represents that it does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares. The Purchaser represents that it has not been formed for the specific
purpose of acquiring the Shares. The Purchaser acknowledges that an investment
in the Securities is a high-risk, speculative investment.

  

5.8.No Advertisement. The Purchaser acknowledge that it is offered by the
Company to be in direct communication with the Sellers, and not through any
advertisement or general solicitation of any kind.

  

5.9.Knowledge and Experience. The Purchaser acknowledges that it has been
encouraged to seek its own legal and financial counsel to assist it in
evaluating this purchase. The Purchaser acknowledges that the Company has given
it and its Counsel access to all information relating to the Company’s business
that it has requested. The Purchaser acknowledges that it has sufficient
business and financial experience, and Knowledge concerning the affairs and
conditions of the Company so that it can make a reasoned decision as to its
purchase of the Shares and is capable of evaluating the merits and risks of this
purchase.

  

5.10.Authorization; Enforcement. This Agreement has been duly executed and
delivered on behalf of the Purchaser, and this Agreement constitutes the valid
and binding agreement of the Purchaser and is enforceable against the Purchaser
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and except as may be limited by the
exercise of judicial discretion in applying principles of equity.

  

5.11.Non-Contravention. Neither the execution, delivery or performance of this
Agreement by the Purchaser, nor the consummation by the Purchaser of the
transactions contemplated hereby, nor compliance by the Purchaser with any of
the provisions of this Agreement applicable to Purchaser shall (a) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice or consent or approval under, any note, bond,
mortgage, indenture, deed of trust or other agreement, contract or instrument to
which the Purchaser is bound or by which the Purchaser or any of his properties
or assets may be bound or affected, or (b) result in the imposition of any lien
upon any of the properties or assets of the Purchaser, except in the case of
clause (b), as would not have a material adverse effect on the Purchaser.

  

5.12.Litigation. There are no court, administrative, arbitration, mediation or
other proceedings (including disciplinary proceedings), claims, lawsuits,
reviews, formal or informal complaints or investigations, actions, or inquiries
of any nature by any governmental authority or any other Person pending or, to
the actual knowledge of the Purchaser, threatened against the Purchaser which
seeks to restrain or enjoin the consummation of the transactions contemplated by
this Agreement.

  

5.13.Ability to Carry Out Obligations. The Purchaser, as to itself, has the
power, and authority to enter into, and perform its obligations under this
Agreement. The execution and delivery of this Agreement by such Purchaser and
the performance by such Purchaser of its obligations hereunder will not cause,
constitute, or conflict with or result in any breach or violation of any of the
provisions of or constitute a default under any agreement to which such
Purchaser is a party, or by which such Purchaser is bound.

 



7

 

 

6.Indemnification. Each Seller shall indemnify and hold harmless the Purchaser
and its employees, agents and representatives (each of which is an “Indemnified
Party”) from and against any and all losses arising out of or relating to,
asserted against, imposed upon or incurred by the Indemnified Parties in
connection with or as a result of such Seller’s breach of a representation or
warranty made by him/it in Section 4 of this Agreement. For the sake of clarity,
in no case shall a Seller have any liability hereunder except for the breach by
such Seller of a representation or warranty made by them hereunder.
Notwithstanding anything to the contrary herein, it is understood and agreed
that each Seller’s liability hereunder shall in no case exceed his/its
proportionate share of the purchase price hereunder. No claim may be made
against Sellers under this agreement after the eighteen-month anniversary of the
closing hereunder.

  

7.Miscellaneous. This Agreement and the Escrow Agreement constitute the entire
agreement between the parties hereto and supersede all prior agreements and
discussions between Purchaser and Sellers. No waiver of any of the provisions of
this Agreement will be deemed to constitute a waiver of any other provisions
hereof. This Agreement may be executed by the parties hereto in separate
counterparts, each of which will be deemed to be one and the same instrument.
All claims, disputes and other matters in question between the parties to this
Agreement, arising out of or relating to this Agreement or breach thereof, shall
be filed and heard only in the state courts of New York. The Agreement will be
government by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.

 

[The remainder of this page has been intentionally left blank.]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 

SELLERS:       /s/ Brad Houtkin   Brad Houtkin       /s/ Brad Houtkin   Brad
Houtkin, Trustee, Airmont Trust       /s/ Sherry Houtkin   Sherry Houtkin,
Trustee, Airmont Trust       Rushmore Financial Services, Inc.       /s/ Mark
Shefts   By: Mark Shefts, President       /s/ John G. Nossiff   John G. Nossiff,
Jr.  

  

COMPANY:

 

Arbor Entech Corporation

a Delaware corporation

  

By: /s/ Brad Houtkin   Name: Brad Houtkin   Title: President  

 

Address: 2295 NW Corporate Blvd., Suite 230

Boca Raton, FL 33431

  

PURCHASER:

 

/s/ Tan Ying Lok   Tan Ying Lok  

 

Address:

 



9

 

 

EXHIBIT A

 

SELLERS

 

Name  Number of Shares  Brad Houtkin*   3,404,000  Airmont Trust*   3,395,000 
Mark D. Shefts   159,850  John G. Nossiff   300,000  TOTAL   7,258,850 

 

*   Control Stockholders.

  

10

 

 

EXHIBIT B

  

Company Books and Records

 

1. Good standing certificate from Delaware

 

2. Company Edgar Codes

 



11

 

 

EXHIBIT C

 

Wire Transfer Instructions for all Expenses Payees and Sellers

 

All Proceeds to Sellers shall be wired to the Nossiff Law Firm, LLP, as per the
instructions previously supplied.

 

 

12



 

 